Citation Nr: 1502635	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO. 12-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for general anxiety disorder.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2014 the Veteran testified at a hearing before the undersigned.  A copy of the transcript from that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

At the June 2014 hearing, the Veteran testified that he had continued to receive treatment for his general anxiety disorder through the VA.  This included treatment within six weeks of the hearing.  The record is negative for VA treatment records since February 2011.  Additionally, the Veteran has not been afforded a VA examination since March 2011.  Based upon private treatment records and the Veteran's testimony, it appears that his symptoms have worsened since that time.  As such, remand is necessary to obtain the outstanding VA records and to conduct a current VA examination.

The Veteran also raised the issue of entitlement to a TDIU at the June 2014 hearing.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, as the Veteran's TDIU claim is reliant upon the evaluation for his service-connected general anxiety disorder, the Board observes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

In light of above, the Veteran's TDIU claim must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since February 2011 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for an appropriate examination to assess the nature and severity of his general anxiety disorder.  The claims file, including a copy of this remand, should be reviewed by the examiner.  Any medically indicated tests should be conducted.  The examiner should identify all symptoms associated with the Veteran's general anxiety disorder and provide a GAF score.  Additionally, the examiner should describe the functional impact, if any, of the Veteran's anxiety disorder on his ability to obtain and maintain substantial employment.

3. The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Thereafter, subsequent to taking any other further development deemed necessary in light of the evidence of record, adjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




